Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The following claims are objected to because of the following informalities:
Claim 8 reads “the controller” and should read “a controller” in line 2
Claim 13 reads “the controller” and should read “a controller” in line 2
Claim 12 reads “a locking collar; and a” and should read “a locking collar, and a”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “an auxiliary axle assembly” in line 4. It is unclear if this is the same as “an auxiliary axle assembly” set forth in line 1 of the same claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biggerstaff (WO 2018055442 A1).

Regarding claim 1, Biggerstaff discloses an agricultural harvester (10), comprising: 
a chassis (12); 
a feeder house (16) pivotally mounted to the chassis; 
at least one auxiliary axle assembly (32’, see Fig. 5) for the feeder house, the auxiliary axle assembly deployable between a retracted position for a field mode and an extended position for a road 
at least one hydraulic lift cylinder (not pictured, page 6, paragraph 3) coupled between the chassis and the feeder house, the hydraulic lift cylinder configured to adjust the height of the feeder house and any connected implements, 
wherein when in the road mode, the auxiliary axle assembly is in the extended position and the hydraulic lift cylinder is configured in a float mode (page 6, paragraph 3), such that the weight of the feeder house is supported by the at least one auxiliary axle assembly as the feeder house pivots relative to the chassis.
Biggerstaff is silent as to whether 32’ is locked in the extended position in the road mode. 
In another embodiment (see Fig. 2), Biggerstaff discloses wherein an auxiliary axle assembly (32) is locked (via sleeve 30 welded to frame 24 secured to sleeve 36) in the extended position for the road mode. 
It would be obvious to one of ordinary skill in the art to lock the selectively deployable axle disclosed by Biggerstaff in the road mode, as disclosed by the other embodiment, as a way of ensuring the feeder housing follows the ground on uneven terrain. 

Regarding claim 7, Biggerstaff discloses the agricultural harvester of claim 1, wherein the agricultural harvester comprises at least one actuator arranged to control deployment of the at least one auxiliary axle assembly between the retracted position and the extended position (page 7 paragraph 4, wheel assembly attachment means provided on the feederhouse 16 permit selective pivoting of the wheel assemblies 32' around a transverse axis z so as to pivot the wheels 34' upwardly (either rearwardly or forwardly) when not required and/or when the header is attached).
Regarding claim 11, Biggerstaff discloses the agricultural harvester of claim 1, wherein the agricultural harvester comprises a locking mechanism (sleeve 30) to secure the auxiliary axle assembly in the extended position.

Regarding claim 12, Biggerstaff discloses the agricultural harvester of claim 11, wherein the locking mechanism comprises at least one selected from the group consisting of the following: a latching mechanism, an electromechanical or electromagnetic lock, a locking collar (sleeve 30 is a collar), and a locking bolt used to secure the auxiliary axle in place.

Regarding claim 14, Biggerstaff discloses an auxiliary axle assembly (32’) provided as a kit for attachment of an auxiliary axle assembly to a feeder house pivotally mounted to a chassis of an agricultural harvester, comprising: 
at least one auxiliary axle assembly (32’) deployable between a retracted position for a field mode and an extended position for a road mode where at least one wheel of the auxiliary axle assembly contacts the ground; and 
at least one hydraulic lift cylinder (not pictured, page 6, paragraph 3) for coupling the chassis and the feeder house of the agricultural harvester, the hydraulic lift cylinder configurable to adjust the height of the feeder house and any connected implements, 
wherein when in the road mode, the auxiliary axle assembly is in the extended position and the hydraulic lift cylinder is in a float mode (page 6, paragraph 3), such that the weight of the feeder house is supported by the at least one auxiliary axle assembly as the feeder house pivots relative to the chassis.
Biggerstaff is silent as to whether 32’ is locked in the extended position in the road mode. 
In another embodiment (see Fig. 2), Biggerstaff discloses wherein an auxiliary axle assembly (32) is locked (via sleeve 30 welded to frame 24 secured to sleeve 36) in the extended position for the road mode. 
It would be obvious to one of ordinary skill in the art to lock the selectively deployable axle disclosed by Biggerstaff in the road mode, as disclosed by the other embodiment, as a way of ensuring the feeder housing follows the ground on uneven terrain. 

Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Biggerstaff, and further in view of Strosser (US 7707811 B1).

Regarding claim 2, Biggerstaff discloses the agricultural harvester of claim 1.
Biggerstaff does not disclose wherein the at least one hydraulic lift cylinder is configured to be fluidly coupled with a hydraulic accumulator when in the road mode.
In a similar harvester, Strosser discloses hydraulic lift cylinders (24, 26) configured to both adjust the cutting height (col. 7 lines 26-27), and to provide a full flotation mode (col. 7 lines 27-28) with a system including accumulators (42, 44). 
It would be obvious to one of ordinary skill in the art to couple the lifting cylinder disclosed by Biggerstaff with an accumulator to provide a full flotation mode, as disclosed by Strosser, as a way of protecting the feeder housing as the harvester moves over uneven roads. 

Regarding claim 3, Biggerstaff discloses the agricultural harvester of claim 1. 
Biggerstaff does not disclose wherein the agricultural harvester comprises a controller coupled with the at least one hydraulic lift cylinder, the controller configured to switch the at least one hydraulic lift cylinder between the field mode and the road mode.
In the same field of endeavor, Strosser discloses lift cylinders (24, 26) coupled to a controller (50) configured to switch the cylinders between a height controlled mode and full flotation mode (col. 7 lines 29-31). 
It would be obvious to one of ordinary skill in the art to provide the lift cylinder disclosed by Biggerstaff with a controller, as disclosed by Strosser, as a way of using the same cylinder for both road and field modes. 

Regarding claim 4, Biggerstaff, in view of Strosser, discloses the agricultural harvester of claim 3, wherein the controller is configured to receive a user input (Strosser: col 7, lines 29-32) to switch between the field mode and the road mode.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biggerstaff in view of Strosser as applied to claim 3 above, and further in view of Duquesne (US 9125343 B2).

Regarding claim 5, Biggerstaff, in view of Strosser, discloses the agricultural harvester of claim 3. 
Biggerstaff does not disclose wherein the agricultural harvester comprises at least one sensor, wherein the sensor is communicatively linked with the controller, wherein the sensor is configured to detect at least one condition selected from the group consisting of: the auxiliary axle is in the retracted position; the auxiliary axle is in the extended position; and the auxiliary axle assembly position is locked.
In a similar harvester, Duquesne discloses a controller (70) configured to sense (136) if an auxiliary axle (80) is in an extended position.
It would be obvious to one of ordinary art to provide the control unit disclosed by Biggerstaff, in view of Strosser, with a sensor to detect whether the axle is extended, as disclosed by Duquesne, to ensure that the harvester is operated in the proper mode. 
Claims 8, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Biggerstaff, and further in view of Duquesne (US 9125343 B2).

Regarding claim 8, Biggerstaff discloses the agricultural harvester of claim 7. 
Biggerstaff does not disclose wherein the at least one actuator is controlled by a controller, and is silent as to how the axle is deployed.
In a similar harvester, Duquesne discloses an auxiliary axle (80) whose actuator (98) is controlled by a controller (70).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Biggerstaff with a controller, as disclosed by Duquesne, as a way of allowing an operator to remotely select an operating mode.

Regarding claim 9, Biggerstaff discloses the agricultural harvester of claim 7.
Biggerstaff does not disclose wherein the at least one actuator comprises at least one of: a hydraulic actuator, a pneumatic actuator, and an electromechanical actuator.
In a similar harvester, Duquesne discloses an auxiliary axle (80) actuated by a hydraulic cylinder (98).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Biggerstaff with a hydraulic actuator, as disclosed by Duquesne, as a way of allowing an operator to remotely select an operating mode.

Regarding claim 13, Biggerstaff discloses the agricultural harvester of claim 11. 
Biggerstaff does not disclose wherein the locking mechanism is controlled by a controller.
In a similar harvester, Duquesne discloses an auxiliary axle (80) whose actuator (98) is controlled by a controller (70).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Biggerstaff with a controller, as disclosed by Duquesne, as a way of allowing an operator to remotely select an operating mode.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Biggerstaff as applied to claim 1 above, and further in view of Talbot (US 8245489 B2).

Regarding claim 10, Biggerstaff discloses the agricultural harvester of claim 1.
Biggerstaff does not disclose wherein the auxiliary axle assembly 32’ is manually deployable between the retracted position and the extended position.
In the same field of endeavor, Talbot discloses a wheel (26) that can be deployed either by a controller or manually (col 4 lines 13-15).
It would be obvious to one of ordinary skill in the art to provide the axel assembly disclosed by Biggerstaff with capability of being manually deployed, as disclosed by Talbot, as a way of allowing the operator to change operating modes. 







Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brockmann (US 10253789 B2) discloses hydraulic lifting cylinders operable in varying floatation modes. Silver (US 10278330 B2) discloses auxiliary axles operable in rigid or floatation modes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/M.I.R./Examiner, Art Unit 3671